Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yoshinaka, US20060275545A1 (in IDS).

Regarding claim, 1 Yoshinaka teaches a method for producing an yttrium oxide-containing thin film by atomic layer deposition (forming a yttrium oxide thin film by atomic layer deposition)[0002][0003][0005], the method comprising:
(A) a step for introducing a raw material gas containing tris(sec-butylcyclopentadienyl) yttrium into a treatment atmosphere to deposit tris(sec-butylcyclopentadienyl) yttrium on a 
(B) a step for introducing a reactive gas containing water vapor into the treatment atmosphere and causing the reactive gas to react with the tris(sec-butylcyclopentadienyl) yttrium that has been deposited on the substrate, thereby oxidizing yttrium (using water vapor as an oxidizing reactive gas)[0031][0033].

Regarding claim 2, Yoshinaka teaches the method for producing an yttrium oxide-containing thin film according to claim 1, wherein the temperature of the substrate in step (B) falls within the range of 150° C. to 300° C (the substrate temperature is preferable 160 - 800ºC)[0034].

Regarding claim 3, Yoshinaka teaches the method for producing an yttrium oxide-containing thin film according to claim 1, wherein the method has a step for discharging the gas of the treatment atmosphere between step (A) and step (B), and/or following step (B) (reaction chamber contains an exhaust line)[fig. 2].

Regarding claim 4, Yoshinaka teaches the method for producing an yttrium oxide-containing thin film according to claim 1, wherein a film formation cycle including step (A) and step (B) is repeated in this order (vaporize and introduce tris(sec-butylcyclopentadienyl) complex to a substrate, and then introduce a reactive gas)[0030][0031].

Regarding claim 5, Yoshinaka teaches the method for producing an yttrium oxide-containing thin film according to claim 2, wherein the method has a step for discharging the gas of the 

Regarding claim 6, Yoshinaka teaches the method for producing an yttrium oxide-containing thin film according to claim 2, wherein a film formation cycle including step (A) and step (B) is repeated in this order (vaporize and introduce tris(sec-butylcyclopentadienyl) complex to a substrate, and then introduce a reactive gas)[0030][0031].

Regarding claim 7, Yoshinaka teaches the method for producing an yttrium oxide-containing thin film according to claim 5, wherein a film formation cycle including step (A) and step (B) is repeated in this order (vaporize and introduce tris(sec-butylcyclopentadienyl) complex to a substrate, and then introduce a reactive gas)[0030][0031].

Regarding claim 8, Yoshinaka teaches the method for producing an yttrium oxide-containing thin film according to claim 3, wherein a film formation cycle including step (A) and step (B) is repeated in this order (vaporize and introduce tris(sec-butylcyclopentadienyl) complex to a substrate, and then introduce a reactive gas)[0030][0031].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/Haroon S. Sheikh/Primary Examiner, Art Unit 1724